Title: Virginia Delegates to Benjamin Harrison, [17 April] 1782
From: Virginia Delegates
To: Harrison, Benjamin



[17 April 1782]

We thought it necessary to have a decision from Congress relative to the cession of our western territory, for the information of the ensuing Assembly; & therefore moved for the appointment of a day, to take up the consideration of the report on that subject. Monday last was the day assigned; but a call for an adjournment put it by for that day.…
A vessel just arrived here from the Cape, reports that 17 Spanish Sail of the Line & 12 thousand troops were then in that port. We … will comply with what your Excellency desires relative to the one for forty Emission.…
